Case: 21-1777   Document: 40     Page: 1   Filed: 03/18/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

    BOSTON SCIENTIFIC NEUROMODULATION
                   CORP.,
                  Appellant

                            v.

                    NEVRO CORP.,
                        Appellee
                 ______________________

                       2021-1777
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 01340.
                  ______________________

                Decided: March 18, 2022
                ______________________

     PRATIK A. SHAH, Akin Gump Strauss Hauer & Feld
 LLP, Washington, DC, argued for appellant. Also repre-
 sented by Z.W. JULIUS CHEN; MICHAEL P. KAHN, New York,
 NY; DAVID A. CAINE, Arnold & Porter Kaye Scholer LLP,
 Palo Alto, CA; MATTHEW WOLF, Washington, DC.

   RICHARD CRUDO, Sterne Kessler Goldstein & Fox,
 Washington, DC, argued for appellee. Also represented by
Case: 21-1777      Document: 40     Page: 2    Filed: 03/18/2022




 2                            BOSTON SCIENTIFIC   v. NEVRO CORP.



 NAVEED HASAN, JON WRIGHT; CHING-LEE FUKUDA, Sidley
 Austin LLP, New York, NY.
                ______________________

     Before MOORE, Chief Judge, CHEN and HUGHES, Circuit
                           Judges.
 HUGHES, Circuit Judge.
      Boston Scientific Neuromodulation Corp. appeals a de-
 cision of the Patent Trial and Appeal Board invalidating all
 claims of U.S. Patent No. 6,381,496 as obvious. Because
 substantial evidence supports the Board’s factual findings,
 we affirm.
                                I
     U.S. Patent No. 6,381,496 relates to implant devices
 that allow users to modify therapy parameters. For exam-
 ple, a spinal cord stimulation device uses parameters like
 amplitude, width, and frequency to create electric pulses
 that the device sends to a patient’s spinal cord. The ’496 pa-
 tent discloses a device that can switch from one set of val-
 ues for these operational parameters to another. Claim 1 is
 representative:
       1. An implant device comprising:
       an implantable case;
       electronic circuitry housed within said implantable
       case for performing a prescribed function, the elec-
       tronic circuitry including
          a control register wherein a control set of
          operational parameters is stored,
          a controller that controls the operation of
          the implant device as a function of the con-
          trol set of operational parameters stored in
          the control register, and
       a plurality of sets of operational parameters; and
Case: 21-1777    Document: 40         Page: 3   Filed: 03/18/2022




 BOSTON SCIENTIFIC   v. NEVRO CORP.                           3



    selection means for selecting one of the plurality of
    sets of operational parameters as the control set of
    operational parameters that is stored in the control
    register;
    whereby the operation of the implant device may
    be changed through selection of a different set of
    operational parameters.
 ’496 patent at 19:47–64.
     Nevro Corp. petitioned for inter partes review of all
 claims of the ’496 patent, asserting seven obviousness
 grounds. The Board instituted review, agreed with all as-
 serted grounds, and concluded that the ’496 patent is un-
 patentable as obvious. Boston Scientific appeals. We have
 jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
                               II
     We review the ultimate conclusion of obviousness de
 novo and subsidiary fact findings for substantial evidence.
 In re Ethicon, Inc., 844 F.3d 1344, 1349 (Fed. Cir. 2017).
      Boston Scientific argues that the Board misconstrued
 the term “set of operational parameters” by allowing a set
 to contain only one parameter even though the patent uses
 the plural term “parameters.” Boston Scientific asserts
 that this error is material because the prior art reference
 Shelton (U.S. Patent No. 5,387,228) teaches modifying only
 a single parameter. Boston Scientific further argues that
 Shelton does not teach the ’496 patent’s “selecting one of
 the plurality of sets of operational parameters as the con-
 trol set” limitation.
     While Nevro disagrees with Boston Scientific’s argu-
 ments about Shelton, it tells us we should instead focus on
 the prior art reference Nappholz (U.S. Patent
 No. 5,720,770). According to Nevro, Nappholz discloses
 modifying multiple parameters—rendering any claim
Case: 21-1777    Document: 40      Page: 4    Filed: 03/18/2022




 4                          BOSTON SCIENTIFIC   v. NEVRO CORP.



 construction error harmless—and teaches the disputed
 limitation.
     We agree with Nevro. Substantial evidence supports
 the Board’s factual finding that Nappholz teaches “select-
 ing one of the plurality of sets of operational parameters as
 the control set.” Nappholz’s claims 10 and 27 teach a sys-
 tem that switches between “first and second therapies” in
 response to a change in conditions. Nappholz at 16:1–12,
 17:13–22. And Nappholz’s figure 7 depicts a flowchart in
 which the device detects a change in the user’s activity
 level, asks the user what activity she is performing (e.g.,
 sleeping, waking up, exercising), and then adjusts the op-
 erational parameters accordingly. See id. at 9:19–29. These
 disclosures constitute substantial evidence supporting the
 Board’s finding that Nappholz teaches “a plurality of sets
 of operational parameters” and means for selecting one set
 as the control set.
     We also do not need to determine whether a “set of op-
 erational parameters” must contain more than one param-
 eter because Nappholz teaches sets containing more than
 one parameter. See id. at 15:14–25 (claiming means for ex-
 changing information with an implantable cardiac device,
 “said information including . . . commands for modifying [a
 plurality of] programmable parameters”). We affirm the
 Board’s decision.
                        AFFIRMED